UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) New York (99.7%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.640% 3/7/17 LOC 8,965 8,965 1 Battery Park City Authority New York Revenue TOB VRDO 0.620% 3/1/17 LOC 2,200 2,200 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.700% 3/7/17 LOC 3,400 3,400 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.700% 3/7/17 LOC 3,960 3,960 Commack NY Union Free School District TAN 2.000% 6/27/17 12,500 12,541 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.700% 3/7/17 LOC 3,015 3,015 East Greenbush NY Central School District BAN 2.000% 2/9/18 13,535 13,646 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.670% 3/7/17 6,665 6,665 Franklin County NY Civic Development Corp. Revenue VRDO 0.700% 3/7/17 LOC 5,200 5,200 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.680% 3/7/17 LOC 16,230 16,230 Grand Island NY BAN 2.000% 10/12/17 8,400 8,450 Half Hollow Hills NY Central School District TAN 2.000% 6/27/17 20,000 20,071 Hauppauge NY Union Free School District TAN 1.500% 6/23/17 7,250 7,266 Huntington NY Union Free School District TAN 2.000% 6/23/17 9,000 9,031 Kings Park NY Central School District BAN 2.000% 7/19/17 10,500 10,552 Lancaster NY Central School District BAN 2.000% 6/15/17 10,534 10,570 Lindenhurst NY Union Free School District TAN 2.000% 6/22/17 9,500 9,529 Middle Country NY Central School District TAN 2.000% 6/27/17 19,250 19,331 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.680% 3/7/17 LOC 7,205 7,205 Nassau County NY Industrial Development Agency Civic Facility Revenue (Cold Spring Harbor Laboratory) VRDO 0.570% 3/1/17 16,770 16,770 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.630% 3/7/17 1,800 1,800 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.640% 3/7/17 5,340 5,340 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.640% 3/7/17 11,000 11,000 Nassau County NY Interim Finance Authority VRDO 0.650% 3/7/17 1,800 1,800 2 New Rochelle NY BAN 2.000% 3/2/18 7,058 7,123 New York City NY Build NYC Resource Corp. Revenue (Asia Society Project) VRDO 0.630% 3/7/17 LOC 6,000 6,000 New York City NY GO 5.000% 8/1/17 3,135 3,190 New York City NY GO 5.000% 8/1/17 10,000 10,174 1 New York City NY GO TOB VRDO 0.670% 3/7/17 7,500 7,500 New York City NY GO VRDO 0.570% 3/1/17 LOC 3,515 3,515 New York City NY GO VRDO 0.570% 3/1/17 2,960 2,960 New York City NY GO VRDO 0.570% 3/1/17 1,000 1,000 New York City NY GO VRDO 0.580% 3/1/17 4,000 4,000 New York City NY GO VRDO 0.580% 3/1/17 2,200 2,200 New York City NY GO VRDO 0.580% 3/1/17 1,500 1,500 New York City NY GO VRDO 0.590% 3/1/17 LOC 200 200 New York City NY GO VRDO 0.590% 3/1/17 LOC 22,785 22,785 New York City NY GO VRDO 0.640% 3/7/17 59,200 59,200 New York City NY GO VRDO 0.640% 3/7/17 LOC 3,500 3,500 New York City NY GO VRDO 0.640% 3/7/17 LOC 2,445 2,445 New York City NY GO VRDO 0.680% 3/7/17 LOC 6,000 6,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.650% 3/7/17 LOC 11,900 11,900 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.640% 3/7/17 LOC 5,000 5,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.690% 3/7/17 17,120 17,120 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.690% 3/7/17 6,665 6,665 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.720% 3/7/17 6,730 6,730 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.570% 3/7/17 LOC 15,800 15,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.640% 3/7/17 LOC 2,000 2,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (1133 Manhattan Avenue) VRDO 0.680% 3/7/17 LOC 25,670 25,670 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.640% 3/7/17 6,000 6,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.640% 3/7/17 LOC 2,300 2,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.570% 3/7/17 LOC 23,100 23,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.670% 3/7/17 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.660% 3/7/17 LOC 20,000 20,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.550% 3/7/17 LOC 6,000 6,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.630% 3/7/17 LOC 9,430 9,430 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.700% 3/7/17 LOC 2,570 2,570 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.670% 3/7/17 7,700 7,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 18,000 18,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 7,495 7,495 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 13,100 13,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 1,700 1,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 12,055 12,055 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 3/1/17 1,070 1,070 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.590% 3/1/17 2,900 2,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.610% 3/1/17 2,800 2,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.640% 3/7/17 9,000 9,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.640% 3/7/17 26,350 26,350 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.670% 3/7/17 3,335 3,335 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.670% 3/7/17 5,250 5,250 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.680% 3/7/17 5,000 5,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.690% 3/7/17 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.690% 3/7/17 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.670% 3/7/17 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.670% 3/7/17 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.670% 3/7/17 2,890 2,890 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.670% 3/7/17 6,300 6,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.670% 3/7/17 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.570% 3/1/17 23,175 23,175 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.570% 3/1/17 6,750 6,750 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.570% 3/1/17 20,810 20,810 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 3/1/17 4,350 4,350 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 3/1/17 2,900 2,900 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.640% 3/7/17 1,000 1,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.570% 3/1/17 2,350 2,350 New York City NY Transitional Finance Authority Revenue VRDO 0.570% 3/1/17 4,150 4,150 3 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) PUT 0.740% 6/13/17 14,000 14,000 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.620% 3/7/17 37,100 37,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.620% 3/7/17 45,600 45,600 1 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) TOB VRDO 0.690% 3/7/17 5,335 5,335 1 New York Convention Center Development Corp. Revenue TOB VRDO 0.670% 3/7/17 10,400 10,400 1 New York Convention Center Development Corp. Revenue TOB VRDO 0.790% 3/7/17 7,020 7,020 1 New York Liberty Development Corp. Revenue (7 World Trade Center Project) TOB VRDO 0.790% 3/7/17 8,000 8,000 1 New York Liberty Development Corp. Revenue (Bank of America Tower at One Bryant Park Project) TOB VRDO 0.670% 3/7/17 29,000 29,000 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.680% 3/7/17 LOC 20,000 20,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.670% 3/7/17 3,330 3,330 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.720% 3/7/17 5,350 5,350 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.630% 3/7/17 LOC 22,100 22,100 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/17 (ETM) 7,040 7,149 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.670% 3/7/17 4,500 4,500 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 3/1/17 LOC 1,100 1,100 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 3/1/17 LOC 3,500 3,500 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 3/1/17 LOC 7,755 7,755 New York Metropolitan Transportation Authority Revenue VRDO 0.620% 3/7/17 LOC 4,275 4,275 New York Metropolitan Transportation Authority Revenue VRDO 0.640% 3/7/17 LOC 9,900 9,900 New York Metropolitan Transportation Authority Revenue VRDO 0.640% 3/7/17 LOC 19,800 19,800 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.670% 3/7/17 LOC 10,600 10,600 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.670% 3/7/17 LOC 4,855 4,855 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.670% 3/7/17 LOC 2,265 2,265 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.670% 3/7/17 LOC 2,680 2,680 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.600% 3/7/17 15,400 15,400 New York State Dormitory Authority Revenue (Cornell University) CP 0.850% 3/7/17 11,000 11,000 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.620% 3/7/17 15,700 15,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.620% 3/7/17 4,800 4,800 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.630% 3/7/17 LOC 9,695 9,695 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.640% 3/7/17 LOC 3,785 3,785 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.670% 3/7/17 7,860 7,860 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.640% 3/7/17 LOC 48,615 48,615 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.640% 3/7/17 LOC 5,005 5,005 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 6,000 6,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 4,000 4,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 7,500 7,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 5,500 5,500 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 4,375 4,375 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.610% 3/7/17 16,000 16,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.640% 3/7/17 44,100 44,100 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.550% 3/7/17 LOC 4,900 4,900 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.610% 3/7/17 LOC 31,460 31,460 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/17 5,000 5,049 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.660% 3/7/17 7,115 7,115 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.790% 3/7/17 6,430 6,430 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.660% 3/7/17 17,370 17,370 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.670% 3/7/17 3,365 3,365 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.670% 3/7/17 7,500 7,500 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.680% 3/7/17 11,000 11,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.670% 3/7/17 3,650 3,650 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.550% 3/7/17 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (316 Eleventh Avenue) VRDO 0.640% 3/7/17 LOC 6,500 6,500 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.640% 3/7/17 LOC 6,250 6,250 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.640% 3/7/17 LOC 24,500 24,500 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.640% 3/7/17 LOC 14,500 14,500 New York State Housing Finance Agency Housing Revenue (855 6th Avenue) VRDO 0.640% 3/7/17 LOC 2,400 2,400 New York State Housing Finance Agency Housing Revenue (Dock Street Rental LLC) VRDO 0.640% 3/7/17 LOC 14,800 14,800 New York State Housing Finance Agency Housing Revenue (Dock Street) VRDO 0.640% 3/7/17 LOC 11,500 11,500 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.570% 3/7/17 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.670% 3/7/17 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.570% 3/7/17 LOC 28,000 28,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.560% 3/7/17 LOC 4,600 4,600 New York State Housing Finance Agency Housing Revenue (West 20th Street) VRDO 0.670% 3/7/17 LOC 14,000 14,000 1 New York State Housing Finance Agency Housing Revenue TOB VRDO 0.760% 3/7/17 6,810 6,810 New York State Housing Finance Agency Revenue (Maestro West Chelsea Housing) VRDO 0.660% 3/7/17 LOC 27,600 27,600 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.660% 3/7/17 LOC 7,000 7,000 New York State Local Government Assistance Corp. Revenue VRDO 0.640% 3/7/17 42,905 42,905 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.620% 3/1/17 4,000 4,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.650% 3/1/17 12,345 12,345 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.660% 3/1/17 2,200 2,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.660% 3/7/17 23,370 23,370 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.660% 3/7/17 18,700 18,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.660% 3/7/17 10,895 10,895 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.680% 3/7/17 15,000 15,000 New York State Power Authority Revenue CP 0.750% 3/8/17 12,500 12,500 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 5,850 5,850 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.670% 3/7/17 7,500 7,500 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.630% 3/7/17 2,000 2,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.640% 3/7/17 LOC 4,180 4,180 1 New York State Urban Development Corp. Revenue TOB VRDO 0.710% 3/7/17 5,300 5,300 North Hempstead NY BAN 2.250% 4/4/17 7,500 7,510 1 Nuveen New York AMT-Free Quality Municipal Income Fund VRDP VRDO 0.720% 3/7/17 LOC 31,000 31,000 1 Nuveen New York AMT-Free Quality Municipal Income Fund VRDP VRDO 0.720% 3/7/17 LOC 12,000 12,000 1 Nuveen New York AMT-Free Quality Municipal Income Fund VRDP VRDO 0.720% 3/7/17 LOC 20,000 20,000 1 Nuveen New York AMT-Free Quality Municipal Income Fund VRDP VRDO 0.730% 3/7/17 LOC 27,500 27,500 1 Nuveen New York Quality Municipal Fund VRDP VRDO 0.780% 3/7/17 LOC 34,500 34,500 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.680% 3/7/17 LOC 3,465 3,465 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.680% 3/7/17 LOC 7,170 7,170 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.700% 3/7/17 LOC 5,040 5,040 Port Authority of New York & New Jersey Revenue 5.000% 7/15/17 4,275 4,340 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.670% 3/7/17 8,500 8,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.700% 3/7/17 1,050 1,050 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.710% 3/7/17 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.720% 3/7/17 1,710 1,710 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.720% 3/7/17 6,500 6,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.720% 3/7/17 5,560 5,560 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.720% 3/7/17 5,300 5,300 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.740% 3/7/17 2,260 2,260 Rensselaer County NY GO 2.000% 8/11/17 9,600 9,653 Scarsdale NY Union Free School District BAN 2.000% 6/22/17 5,000 5,018 Smithtown NY Central School District TAN 1.500% 6/30/17 9,600 9,619 South Country NY Central School District TAN 2.000% 6/27/17 11,500 11,544 South Huntington NY Union Free School District TAN 2.000% 6/27/17 6,000 6,021 Syosset NY Central School District TAN 1.500% 6/27/17 4,500 4,510 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.560% 3/1/17 LOC 1,400 1,400 Tarrytowns NY Union Free School District BAN 2.000% 7/12/17 8,845 8,886 Three Village NY Central School District TAN 2.000% 6/27/17 26,000 26,111 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.640% 3/7/17 LOC 23,075 23,075 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.670% 3/7/17 3,750 3,750 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.670% 3/7/17 6,665 6,665 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.670% 3/7/17 4,195 4,195 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.650% 3/7/17 LOC 17,340 17,340 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.650% 3/7/17 LOC 14,435 14,435 Ulster County NY BAN 2.000% 11/22/17 6,958 7,013 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.660% 3/7/17 3,375 3,375 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.670% 3/7/17 1,000 1,000 Wappingers NY Central School District BAN 2.000% 7/7/17 15,322 15,371 Warwick Valley Central School District BAN 2.000% 7/7/17 5,000 5,021 West Babylon NY Union Free School District BAN 2.000% 8/4/17 9,500 9,550 West Babylon NY Union Free School District TAN 2.000% 6/23/17 15,000 15,062 Westchester County NY GO 2.000% 12/15/17 25,000 25,169 Williamsville NY Central School District BAN 2.000% 6/14/17 8,225 8,253 Total Tax-Exempt Municipal Bonds (Cost $2,158,133) Total Investments (99.7%) (Cost $2,158,133) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $492,390,000, representing 22.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2017. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT  Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2017, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) New York (99.2%) Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.000% 11/15/20 (Prere.) 325 380 Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.125% 11/15/20 (Prere.) 150 176 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/17 (Prere.) 5,000 5,161 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.750% 11/15/17 (Prere.) 3,840 3,977 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/19 (Prere.) 3,455 3,776 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/19 (Prere.) 2,550 2,794 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/19 (Prere.) 4,395 4,804 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/19 (Prere.) 1,500 1,643 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/19 (Prere.) 3,415 3,733 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,744 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 4,171 Arlington NY Central School District GO 4.000% 5/15/27 1,000 1,110 Battery Park City Authority New York Revenue 5.000% 11/1/31 2,500 2,944 1 Battery Park City Authority New York Revenue TOB VRDO 0.620% 3/1/17 LOC 2,800 2,800 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 1/15/20 (Prere.) 1,550 1,751 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 1/15/20 (Prere.) 16,025 18,214 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.250% 1/15/20 (Prere.) 5,475 6,261 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 1/15/20 (Prere.) 19,390 22,243 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.500% 1/15/20 (Prere.) 2,250 2,589 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/31 3,655 2,016 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/32 1,745 915 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/33 2,160 1,079 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/46 450 116 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/24 1,800 2,054 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/25 1,655 1,892 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/26 3,000 3,446 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/27 4,175 4,786 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/28 2,275 2,594 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/30 2,500 2,817 Brooklyn NY Local Development Corp. PILOT Revenue (Brooklyn Events Center) 5.000% 7/15/42 5,900 6,438 Broome County NY Industrial Development Agency Revenue (Good Shepherd Village Project) 6.875% 7/1/18 (Prere.) 3,250 3,511 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/24 1,395 1,559 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/25 2,000 2,282 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/25 1,590 1,766 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/37 4,515 4,709 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/40 1,500 1,599 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/24 500 584 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/25 500 588 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/26 1,000 1,165 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/28 2,000 2,300 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/29 500 572 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/39 2,715 2,997 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/44 2,510 2,764 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/27 350 403 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/28 200 228 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/29 250 283 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/30 200 225 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/31 200 224 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/32 240 267 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/33 200 222 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/41 215 234 Dutchess County NY Local Development Corp. Revenue (Culinary Institute of America Project) 5.000% 7/1/46 300 326 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/28 1,505 1,747 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/28 2,000 2,322 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/29 1,595 1,831 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/34 650 704 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/44 2,000 2,134 Dutchess County NY Local Development Corp. Revenue (Marist College Project) 5.000% 7/1/45 1,240 1,363 Erie County NY GO 5.000% 4/1/25 560 636 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 5,000 5,773 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 4,000 4,606 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/25 3,695 4,240 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.690% 3/7/17 6,035 6,035 Freeport NY GO 5.000% 1/15/23 2,335 2,683 Freeport NY GO 5.000% 1/15/24 2,540 2,891 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/31 (4) 1,100 1,266 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/33 (4) 300 343 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/34 (4) 500 569 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/36 (4) 1,000 1,132 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 10/1/28 1,320 1,508 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/43 5,000 5,445 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/22 2,130 2,401 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/23 3,350 3,786 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/28 1,300 1,445 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/41 2,815 3,103 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.750% 7/1/23 1,600 1,735 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/29 2,170 2,375 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/34 1,800 1,925 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/39 1,645 1,748 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/44 1,670 1,771 Hudson Yards Infrastructure Corp. New York Revenue 5.250% 2/15/47 7,925 8,786 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,525 32,417 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 (ETM) 930 1,011 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 (ETM) 1,520 1,653 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/19 (Prere.) 2,225 2,465 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 16,523 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 1,500 1,690 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/26 3,400 3,811 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/26 1,000 1,171 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 11,921 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/28 1,000 1,152 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 1,550 1,711 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/34 4,500 5,015 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/35 6,000 6,661 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/36 2,000 2,244 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 7,625 8,281 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 11,005 11,742 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 5,500 6,090 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/41 2,500 2,797 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 17,550 19,397 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/40 1,495 1,702 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/43 6,000 6,813 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 3,780 3,796 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 4,029 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,454 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 4,211 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/37 2,600 2,806 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/42 5,305 5,691 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.500% 6/1/39 1,500 1,674 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.000% 6/1/44 2,500 2,694 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/29 1,250 1,475 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/30 4,880 5,610 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/31 1,000 1,167 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/32 1,640 1,904 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/33 1,400 1,618 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/37 1,000 1,139 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 4.000% 7/1/39 1,500 1,549 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/45 4,030 4,479 Nassau County NY GO 5.000% 4/1/24 5,000 5,879 Nassau County NY GO 5.000% 1/1/27 3,000 3,534 Nassau County NY GO 5.000% 1/1/28 2,815 3,287 Nassau County NY GO 5.000% 4/1/29 4,320 4,904 Nassau County NY GO 5.000% 4/1/34 5,740 6,368 Nassau County NY GO 5.000% 4/1/35 1,500 1,659 Nassau County NY Interim Finance Authority VRDO 0.650% 3/7/17 3,520 3,520 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/21 4,430 5,006 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/22 2,225 2,548 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/27 5,695 6,305 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/31 2,000 2,175 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/37 1,000 1,065 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/27 4,000 4,428 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 995 1,076 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/37 8,190 8,722 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/42 3,025 3,215 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/23 700 801 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/24 500 574 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,400 1,585 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,500 1,664 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,690 1,875 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/29 1,565 1,723 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,750 1,913 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/31 1,000 1,089 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/34 1,970 2,120 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/25 325 369 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/26 335 377 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/27 425 476 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/28 375 417 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/33 1,135 1,228 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/35 1,000 1,075 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/40 1,250 1,336 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/45 2,005 2,139 New York City NY Build NYC Resource Corp. Revenue (Ethical Culture Fieldston Project) 5.000% 6/1/23 850 986 New York City NY Build NYC Resource Corp. Revenue (Ethical Culture Fieldston Project) 5.000% 6/1/24 740 864 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/23 1,400 1,623 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/25 1,325 1,526 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/27 1,000 1,133 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/20 1,775 1,936 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/21 1,875 2,076 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/22 3,010 3,362 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/29 1,890 2,087 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/36 5,000 5,365 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/41 1,875 2,003 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/27 200 234 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/28 270 315 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/29 225 261 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/30 310 358 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/32 660 755 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/33 660 752 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/34 580 659 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/38 1,000 1,130 New York City NY Build NYC Resource Corp. Revenue (YMCA of Greater New York) 5.000% 8/1/29 1,000 1,131 New York City NY Build NYC Resource Corp. Revenue (YMCA of Greater New York) 4.000% 8/1/36 1,100 1,113 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.700% 3/7/17 LOC 3,435 3,435 New York City NY GO 5.000% 10/1/17 (Prere.) 455 467 New York City NY GO 5.250% 8/15/18 (Prere.) 1,235 1,314 New York City NY GO 6.250% 10/15/18 (Prere.) 990 1,076 New York City NY GO 5.375% 4/1/19 (Prere.) 2,785 3,037 New York City NY GO 5.450% 4/1/19 (Prere.) 8,180 8,933 New York City NY GO 5.625% 4/1/19 (Prere.) 1,605 1,759 New York City NY GO 5.000% 8/1/23 5,000 5,910 New York City NY GO 5.000% 8/1/24 4,000 4,719 New York City NY GO 5.000% 8/1/25 10,540 12,049 New York City NY GO 5.000% 8/1/26 4,370 5,211 New York City NY GO 5.000% 8/1/26 3,000 3,608 New York City NY GO 5.000% 8/1/26 5,000 5,884 New York City NY GO 5.000% 4/1/27 5,000 5,730 New York City NY GO 5.000% 8/1/27 5,000 6,018 New York City NY GO 5.000% 8/1/27 9,900 11,475 New York City NY GO 5.000% 8/1/27 15,290 17,464 New York City NY GO 5.000% 8/1/27 4,550 5,321 New York City NY GO 5.000% 8/1/28 4,000 4,663 New York City NY GO 5.000% 8/1/28 3,000 3,525 New York City NY GO 5.000% 8/1/28 5,000 5,967 New York City NY GO 5.000% 8/1/28 3,710 4,228 New York City NY GO 5.000% 8/1/28 1,915 2,184 New York City NY GO 5.000% 8/1/28 7,000 7,612 New York City NY GO 6.250% 10/15/28 45 49 New York City NY GO 5.625% 4/1/29 1,395 1,521 New York City NY GO 5.000% 8/1/29 5,000 5,788 New York City NY GO 5.000% 8/1/29 8,500 9,989 New York City NY GO 5.000% 8/1/29 5,000 5,919 New York City NY GO 5.000% 8/1/29 2,500 2,841 New York City NY GO 5.000% 8/1/30 3,000 3,482 New York City NY GO 5.000% 8/1/30 5,000 5,887 New York City NY GO 5.000% 8/1/30 6,220 7,125 New York City NY GO 5.000% 8/1/30 2,335 2,673 New York City NY GO 5.000% 8/1/30 2,185 2,457 New York City NY GO 5.000% 3/1/31 6,000 6,810 New York City NY GO 5.450% 4/1/31 320 346 New York City NY GO 4.000% 8/1/31 2,775 2,985 New York City NY GO 5.000% 8/1/31 2,230 2,519 New York City NY GO 5.000% 8/1/31 5,000 5,829 New York City NY GO 5.000% 8/1/31 1,500 1,710 New York City NY GO 5.000% 8/1/31 2,000 2,296 New York City NY GO 5.000% 8/1/31 3,000 3,374 New York City NY GO 5.000% 3/1/32 5,000 5,643 New York City NY GO 4.000% 8/1/32 1,935 2,065 New York City NY GO 5.000% 8/1/32 4,000 4,557 New York City NY GO 5.000% 8/1/32 2,985 3,357 New York City NY GO 5.000% 3/1/33 7,500 8,376 New York City NY GO 5.000% 8/1/33 2,875 3,303 New York City NY GO 5.000% 8/1/33 1,000 1,124 New York City NY GO 5.000% 10/1/33 6,500 7,412 New York City NY GO 5.000% 10/1/34 2,000 2,264 New York City NY GO 5.000% 8/1/35 3,500 3,923 New York City NY GO 5.375% 4/1/36 1,215 1,313 New York City NY GO 5.000% 6/1/36 910 1,025 New York City NY GO 4.000% 8/1/36 2,500 2,591 New York City NY GO 5.000% 10/1/36 3,000 3,374 New York City NY GO 5.000% 3/1/37 6,790 7,543 New York City NY GO 5.000% 8/1/37 4,000 4,554 New York City NY GO 5.000% 8/1/38 10,000 11,385 New York City NY GO 5.000% 12/1/41 8,000 9,119 New York City NY GO 4.000% 12/1/43 1,835 1,886 New York City NY GO VRDO 0.570% 3/1/17 16,250 16,250 New York City NY GO VRDO 0.580% 3/1/17 4,100 4,100 New York City NY GO VRDO 0.580% 3/1/17 1,600 1,600 New York City NY GO VRDO 0.590% 3/1/17 LOC 5,000 5,000 New York City NY GO VRDO 0.650% 3/7/17 LOC 1,500 1,500 New York City NY GO VRDO 0.680% 3/7/17 LOC 1,100 1,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,217 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,000 3,267 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 3,300 3,546 New York City NY Housing Development Corp. Capital Fund Grant Program Revenue (New York City Housing Authority Program) 5.000% 7/1/23 1,000 1,175 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 2,700 3,102 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 3,035 3,477 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/1/29 1,500 1,510 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 5,368 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,599 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/15/29 3,500 3,562 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 2,605 2,972 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/1/30 3,000 3,066 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/15/34 5,000 5,121 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.550% 11/1/35 3,000 2,962 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,641 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.750% 11/1/40 3,000 3,002 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,807 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,522 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 7,000 7,012 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 5,000 5,023 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 3.500% 2/15/48 5,000 4,963 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal-Federation of Jewish Philanthropies of New York, Inc.) 5.000% 7/1/34 4,850 5,321 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 1,895 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,341 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 5,285 2,739 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 2,127 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 34,550 38,405 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,170 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 9,981 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 4,198 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/18 (Prere.) 2,320 2,468 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 4,171 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 5,000 6,018 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 10,000 11,947 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,277 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 1,500 1,692 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 12,385 13,901 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 10,000 10,876 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 6,000 6,846 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,354 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 5,000 5,651 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 2,500 2,833 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 4,955 5,616 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/38 10,000 11,485 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 7,500 8,488 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 5,405 6,117 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 5,408 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 8,157 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 14,525 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 20,221 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 7,755 8,218 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 13,400 14,156 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 15,385 17,074 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,289 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 2,500 2,839 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 8,470 9,484 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,098 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 5,000 5,637 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 3,430 3,841 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 14,405 16,281 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 24,465 27,149 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 7,455 8,353 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 10,500 11,889 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 3,400 3,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 6,400 6,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 3,115 3,115 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 3/1/17 5,600 5,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 3/1/17 10,100 10,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.580% 3/1/17 2,980 2,980 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 3,000 3,591 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/27 4,000 4,759 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/28 8,665 10,249 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/29 16,000 18,827 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/30 2,775 3,257 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/31 11,000 12,866 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 1,970 2,348 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 2,805 3,180 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 5,000 5,648 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 534 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 4,260 4,818 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 1,585 1,770 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 534 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 4,000 4,467 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,496 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 8,205 9,258 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,686 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 10,682 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/36 5,000 5,633 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 13,885 15,667 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 3,250 3,656 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 7,110 7,597 New York City NY Transitional Finance Authority Building Aid Revenue 4.000% 7/15/40 11,385 11,607 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,200 5,780 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 2,000 2,255 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 9,410 10,546 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/41 2,000 2,253 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/43 1,410 1,577 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 (Prere.) 6,725 6,920 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 15 16 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 3,740 4,057 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 3,000 3,472 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,137 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,268 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 2,500 2,980 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,266 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,284 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/29 5,000 5,923 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 5,000 5,854 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,690 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/30 4,825 5,602 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,500 2,887 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,227 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 3,575 3,986 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 7,300 8,269 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 5,350 6,188 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 10,260 11,769 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 2,850 3,266 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 9,500 10,934 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/34 2,195 2,476 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,000 5,665 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 10,000 11,408 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,230 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 7,500 8,301 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 8/1/35 3,600 3,794 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,413 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 2/1/36 4,000 4,196 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/36 11,600 13,134 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/37 5,000 5,668 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/38 10,000 11,428 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 2,000 2,237 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/39 5,000 5,677 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/39 7,160 8,081 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 3,750 4,169 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/41 15,000 16,877 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/42 3,505 3,914 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/42 2,500 2,811 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.570% 3/1/17 3,650 3,650 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.580% 3/1/17 1,700 1,700 New York City NY Transitional Finance Authortiy Revenue VRDO 0.640% 3/7/17 3,680 3,680 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/34 4,000 4,260 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/39 4,000 4,258 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/21 1,000 1,122 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/31 7,000 7,734 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 4,000 4,582 New York Convention Center Development Corp. Revenue 5.000% 11/15/33 3,000 3,432 New York Convention Center Development Corp. Revenue 0.000% 11/15/36 4,000 1,744 New York Convention Center Development Corp. Revenue 0.000% 11/15/37 2,340 973 New York Convention Center Development Corp. Revenue 0.000% 11/15/38 3,500 1,384 New York Convention Center Development Corp. Revenue 5.000% 11/15/40 12,915 14,618 New York Convention Center Development Corp. Revenue 5.000% 11/15/45 4,000 4,514 1 New York Counties Tobacco Trust Revenue 6.250% 6/1/41 6,600 6,854 New York Liberty Development Corp. Revenue 5.000% 11/15/31 10,835 12,073 New York Liberty Development Corp. Revenue 5.000% 12/15/41 14,750 16,371 New York Liberty Development Corp. Revenue 5.000% 9/15/43 14,360 15,944 New York Liberty Development Corp. Revenue 5.250% 12/15/43 6,750 7,633 New York Liberty Development Corp. Revenue 5.125% 1/15/44 24,000 26,053 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,000 22,069 New York Liberty Development Corp. Revenue 5.125% 11/15/44 4,200 4,658 New York Liberty Development Corp. Revenue 5.625% 7/15/47 6,055 6,666 New York Liberty Development Corp. Revenue 6.375% 7/15/49 18,225 19,844 New York Liberty Development Corp. Revenue 5.750% 11/15/51 25,000 28,531 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 5,000 5,722 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/32 5,000 5,709 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/40 4,680 5,279 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 3/15/44 4,965 5,366 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 58,965 70,375 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.500% 10/1/37 9,565 11,795 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 (Prere.) 2,500 2,577 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/18 (Prere.) 4,000 4,365 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/18 (Prere.) 40 44 New York Metropolitan Transportation Authority Revenue 6.500% 11/15/18 (Prere.) 310 340 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 1,000 1,179 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/23 960 1,046 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 10,000 11,612 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,330 2,652 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,886 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,939 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,686 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 6,385 7,469 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,250 4,972 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 1,000 1,129 New York Metropolitan Transportation Authority Revenue 6.500% 11/15/28 960 1,050 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,000 3,489 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 5,815 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 1,000 1,128 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 3,000 3,503 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 6,540 7,750 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 1,150 1,293 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/32 3,000 3,148 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,000 5,732 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,050 2,301 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 1,500 1,695 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 3,500 3,937 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,000 3,398 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,250 3,681 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/36 1,030 1,060 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/37 6,875 7,772 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 5,000 5,714 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 10,000 11,102 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/38 1,000 1,135 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/39 5,000 5,683 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 10,000 11,146 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/41 2,000 2,235 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 5,000 5,542 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,000 4,428 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/55 2,045 2,287 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/56 7,700 8,523 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/56 5,000 5,654 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/56 6,500 7,389 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 5,000 5,554 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 4,000 4,443 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 4,000 4,443 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/18 (Prere.) 90 97 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/18 (Prere.) 410 443 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 6,975 8,143 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/30 2,500 3,033 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/31 11,000 12,658 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/31 2,500 3,022 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/32 2,500 3,001 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/33 5,000 5,657 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/34 1,700 1,969 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/36 8,000 9,201 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/47 3,000 3,435 New York Metropolitan Transportation Authority Revenue (Hudson Yards Development) 5.000% 11/15/46 15,000 16,060 New York Metropolitan Transportation Authority Revenue (Hudson Yards Development) 5.000% 11/15/51 15,000 16,090 New York Metropolitan Transportation Authority Revenue (Hudson Yards Development) 5.000% 11/15/56 15,000 16,149 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.500% 11/15/18 (Prere.) 3,730 4,086 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 10,000 11,070 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/17 (Prere.) 4,325 4,412 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 3,000 3,407 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,000 1,136 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 4,000 4,518 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 1,000 1,122 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/32 1,530 1,759 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/35 1,000 1,119 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/41 11,000 12,213 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/42 13,500 15,091 New York State Dormitory Authority Revenue 5.000% 10/1/27 2,700 3,196 New York State Dormitory Authority Revenue 5.000% 10/1/28 3,000 3,526 New York State Dormitory Authority Revenue 5.000% 10/1/29 2,250 2,626 New York State Dormitory Authority Revenue (Barnard College) 5.000% 7/1/26 750 880 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/31 1,100 1,161 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/32 1,340 1,404 New York State Dormitory Authority Revenue (Barnard College) 5.000% 7/1/43 1,185 1,325 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/26 1,630 1,808 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/27 1,210 1,337 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/28 1,000 1,102 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/29 1,000 1,099 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/32 710 760 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/31 500 597 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 5,000 5,534 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 1,825 2,040 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/46 1,250 1,445 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/17 300 304 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/18 325 339 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/19 250 268 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/20 400 437 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/21 300 333 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/28 540 586 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.500% 7/1/33 1,000 1,107 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/34 350 372 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/42 600 633 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.750% 7/1/43 7,085 7,891 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 400 474 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/29 1,300 1,528 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/31 1,200 1,394 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/33 1,000 1,147 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/34 755 862 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/35 500 569 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/36 1,350 1,531 New York State Dormitory Authority Revenue (Fordham University) 5.500% 7/1/36 3,000 3,430 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/26 2,500 2,923 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/31 3,000 3,360 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/33 7,325 8,097 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/35 3,500 3,834 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/40 7,500 8,138 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.640% 3/7/17 LOC 1,145 1,145 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/26 2,355 2,601 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/27 1,520 1,671 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/23 1,490 1,708 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/36 1,000 1,108 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/18 (Prere.) 465 493 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 35 37 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/26 740 776 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/27 650 679 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/29 1,000 1,042 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/42 500 516 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 3,894 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 4,970 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 1,500 1,632 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.150% 7/1/24 (14) 2,000 2,343 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/17 (Prere.) 8,000 8,120 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/20 (Prere.) 1,000 1,148 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/20 (Prere.) 1,000 1,156 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 900 1,033 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/26 670 777 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/27 650 762 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/28 700 813 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/29 1,500 1,729 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/32 745 842 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/33 400 450 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/28 4,500 5,403 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 1,000 1,170 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 1,000 1,163 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 5,000 5,894 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 6,625 7,575 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 2,000 2,327 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/31 865 1,001 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/32 1,000 1,150 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/33 2,365 2,706 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/33 12,000 13,774 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 3,250 3,666 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 4,200 4,738 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 5,000 5,390 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 10,000 11,179 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/48 3,000 3,383 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/21 1,000 1,136 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/22 1,465 1,693 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 1,000 1,110 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/27 1,535 1,793 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/28 2,000 2,321 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/29 7,910 9,122 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/30 2,000 2,293 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,500 2,816 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 7,000 7,692 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/33 3,500 3,926 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.250% 5/1/34 1,000 1,106 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/36 3,000 3,322 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 4,000 4,343 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/41 2,500 2,716 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/43 2,050 2,229 New York State Dormitory Authority Revenue (Orange Regional Medical Center Obligated Group) 5.000% 12/1/30 1,100 1,199 New York State Dormitory Authority Revenue (Orange Regional Medical Center Obligated Group) 5.000% 12/1/31 1,200 1,305 New York State Dormitory Authority Revenue (Orange Regional Medical Center Obligated Group) 5.000% 12/1/33 1,000 1,076 New York State Dormitory Authority Revenue (Orange Regional Medical Center Obligated Group) 5.000% 12/1/35 1,000 1,072 New York State Dormitory Authority Revenue (Orange Regional Medical Center Obligated Group) 5.000% 12/1/37 1,000 1,067 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/23 (Prere.) 30 35 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/23 (Prere.) 30 35 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/23 (Prere.) 20 24 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/25 1,270 1,384 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/28 1,470 1,573 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/29 795 846 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 5,825 6,796 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/27 1,670 1,970 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 5,674 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,185 2,477 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/28 3,000 3,470 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 5,000 5,812 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 3,790 4,282 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 6,000 6,972 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 3,480 3,894 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 5,000 5,630 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 6,615 7,461 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/33 1,750 2,056 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/34 3,500 4,042 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/35 3,510 4,038 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 10,899 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 11,600 13,032 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/37 5,000 5,621 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 3,695 4,151 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 5,000 5,357 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 18,000 19,384 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 5,030 5,662 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 12,230 13,673 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 5,000 5,591 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 10,000 11,022 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/19 (Prere.) 3,750 4,092 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/23 400 466 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/25 500 582 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/27 420 496 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/28 1,000 1,134 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 500 564 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 1,000 1,165 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/30 500 579 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/31 500 576 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/34 2,000 2,210 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/39 1,750 1,917 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/39 1,205 1,351 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/25 1,355 1,555 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/38 2,250 2,494 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 2,196 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/42 3,000 3,308 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/33 2,670 3,038 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/34 2,720 3,094 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 9,000 10,191 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 1,340 1,560 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 2,860 3,308 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,425 1,705 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,000 1,137 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 1,000 1,172 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 1,000 1,168 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 1,500 1,742 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/31 (4) 750 862 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/32 (4) 1,000 1,142 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 600 685 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 (4) 1,000 1,137 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 520 591 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 (4) 1,000 1,133 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/17 (Prere.) 9,000 9,140 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/26 740 868 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/27 650 754 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/31 1,500 1,702 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/44 2,500 2,729 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,300 1,501 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/27 2,500 2,868 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,250 2,543 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.250% 7/1/31 2,500 2,872 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 8,000 9,243 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/27 5,000 5,774 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 3,000 3,457 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/31 1,750 1,986 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/42 2,000 2,201 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/20 (Prere.) 3,000 3,394 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/20 (Prere.) 5,000 5,697 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/20 (Prere.) 5,575 6,443 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/37 3,500 3,900 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/40 3,000 3,318 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/41 6,685 7,443 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/45 3,000 3,318 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/46 9,110 10,103 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 (ETM) 135 137 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 (ETM) 25 25 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 630 629 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 (ETM) 390 401 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 665 670 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 (ETM) 390 414 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 660 670 New York State Dormitory Authority Revenue (Yeshiva University) 4.000% 9/1/19 (Prere.) 15 16 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 65 71 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 20 22 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 350 383 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 130 142 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 10 11 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 5 5 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 55 60 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 20 22 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/20 285 289 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 (ETM) 1,325 1,478 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 2,265 2,319 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 (ETM) 285 324 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 (Prere.) 370 426 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 495 504 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/22 1,350 1,361 New York State Dormitory Authority Revenue (Yeshiva University) 4.000% 9/1/23 465 445 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/26 75 75 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/27 1,595 1,568 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/28 595 580 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/40 630 571 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/27 3,000 3,579 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/31 8,975 10,329 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/32 2,650 3,033 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 4,840 5,620 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 5,000 5,706 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/34 5,000 5,689 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 5,240 5,944 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/36 7,995 9,047 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/37 5,000 5,644 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/38 1,200 1,351 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/42 5,000 5,692 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/43 13,685 15,268 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 1.138% 5/1/32 (10) 4,725 4,300 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 1.138% 5/1/32 (10) 3,250 2,958 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 1.138% 5/1/32 (10) 3,525 3,208 New York State Energy Research & Development Authority Pollution Control Revenue (Niagara Mohawk Corp.) 1.961% 12/1/25 (2) 2,535 2,443 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 9/15/17 (Prere.) 2,900 2,969 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 3,000 3,613 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 3,000 3,591 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 5,870 6,820 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 2,000 2,250 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 5,793 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 5,846 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 4,145 4,784 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/35 3,000 3,502 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 4.000% 6/15/36 2,500 2,649 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 1,500 1,683 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 3,000 3,452 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 5,900 6,615 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 4.000% 6/15/46 5,435 5,658 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,000 3,418 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 9/15/40 2,370 2,703 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 3,505 3,926 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 3/15/45 5,000 5,642 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 4,333 New York State GO 5.000% 3/1/28 14,550 16,928 New York State GO 5.000% 2/15/39 9,500 10,167 New York State Housing Finance Agency Housing Revenue 3.850% 11/1/42 1,405 1,411 New York State Housing Finance Agency Housing Revenue (t) VRDO 0.650% 3/7/17 LOC 3,800 3,800 2 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 9/15/17 (Prere.) 15,245 15,605 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.000% 11/15/44 3,000 3,135 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 970 974 New York State Local Government Assistance Corp. Revenue VRDO 0.640% 3/7/17 1,200 1,200 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 1,620 1,646 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 732 765 New York State Power Authority Revenue 5.000% 11/15/38 1,000 1,120 New York State Thruway Authority Revenue 5.000% 1/1/26 2,545 2,893 New York State Thruway Authority Revenue 5.000% 1/1/28 5,150 5,943 New York State Thruway Authority Revenue 5.000% 1/1/29 1,200 1,392 New York State Thruway Authority Revenue 5.000% 1/1/29 4,000 4,606 New York State Thruway Authority Revenue 5.000% 1/1/30 1,700 1,957 New York State Thruway Authority Revenue 5.000% 1/1/30 4,000 4,486 New York State Thruway Authority Revenue 5.000% 1/1/30 2,500 2,864 New York State Thruway Authority Revenue 5.000% 1/1/31 2,900 3,316 New York State Thruway Authority Revenue 5.000% 1/1/31 8,500 9,525 New York State Thruway Authority Revenue 5.000% 1/1/31 5,500 6,263 New York State Thruway Authority Revenue 5.000% 1/1/32 2,970 3,376 New York State Thruway Authority Revenue 5.000% 1/1/32 4,070 4,611 New York State Thruway Authority Revenue 5.000% 1/1/33 2,340 2,645 New York State Thruway Authority Revenue 5.000% 1/1/37 9,000 9,968 New York State Thruway Authority Revenue 4.000% 1/1/38 1,255 1,276 New York State Thruway Authority Revenue 5.000% 1/1/41 2,500 2,783 New York State Thruway Authority Revenue 5.000% 1/1/42 9,765 10,643 New York State Thruway Authority Revenue 5.000% 1/1/46 5,000 5,550 New York State Thruway Authority Revenue 5.000% 1/1/51 5,700 6,268 New York State Thruway Authority Revenue 5.250% 1/1/56 7,400 8,346 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (Prere.) 150 151 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 10,000 11,440 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 2,000 2,256 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 2,000 2,254 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/29 2,000 2,254 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 2,000 2,226 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/32 7,975 8,988 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 2,305 2,626 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 1,500 1,724 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,735 3,045 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/31 1,500 1,723 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,169 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 3,365 3,990 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 5,000 5,758 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 3,000 3,422 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 10,000 11,064 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,498 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,139 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,111 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/26 320 354 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/30 2,750 3,012 1 Nuveen New York AMT-Free Quality Municipal Income Fund VRDP VRDO 0.870% 3/7/17 LOC 2,500 2,500 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.500% 3/1/24 3,000 2,949 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.250% 3/1/31 2,000 1,842 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/28 450 499 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/30 450 494 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/32 1,000 1,059 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/33 575 619 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/35 635 678 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/40 1,940 2,051 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/42 1,750 1,831 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/45 2,450 2,599 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/19 (Prere.) 6,000 6,541 Onondaga County NY Trust For Cultural Resources Revenue (Abby Lane Housing Corp. Project) 5.000% 5/1/35 1,140 1,274 Onondaga County NY Trust For Cultural Resources Revenue (Abby Lane Housing Corp. Project) 5.000% 5/1/36 1,475 1,644 Onondaga County NY Trust For Cultural Resources Revenue (Abby Lane Housing Corp. Project) 5.000% 5/1/40 1,200 1,331 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/31 1,000 1,151 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 4.000% 10/1/19 650 671 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/20 655 701 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/45 3,000 3,071 Port Authority of New York & New Jersey Revenue 5.000% 9/1/28 2,000 2,352 Port Authority of New York & New Jersey Revenue 5.000% 5/1/29 2,200 2,438 Port Authority of New York & New Jersey Revenue 5.000% 10/15/29 3,500 4,114 Port Authority of New York & New Jersey Revenue 5.000% 5/1/30 2,345 2,601 Port Authority of New York & New Jersey Revenue 5.000% 5/1/31 2,300 2,548 Port Authority of New York & New Jersey Revenue 5.000% 5/1/32 2,500 2,762 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 7,216 Port Authority of New York & New Jersey Revenue 5.000% 5/1/33 3,500 3,863 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,750 2,017 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,290 1,479 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,200 Port Authority of New York & New Jersey Revenue 5.250% 7/15/36 4,000 4,473 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 11,873 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 10,000 11,113 Port Authority of New York & New Jersey Revenue 5.000% 10/15/41 13,000 14,731 Port Authority of New York & New Jersey Revenue 5.000% 5/1/45 8,765 9,831 Port Authority of New York & New Jersey Revenue 5.000% 11/15/46 3,000 3,413 Port Authority of New York & New Jersey Revenue 5.250% 10/15/55 7,750 8,838 Port Authority of New York & New Jersey Revenue 5.250% 11/15/56 10,000 11,518 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 7,735 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 4,507 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 9,365 10,526 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/28 310 363 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/29 660 769 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/31 450 518 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/34 830 940 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/35 1,510 1,704 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/36 545 613 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/43 8,870 9,650 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/21 (Prere.) 1,570 1,809 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 9,180 9,864 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 1,500 1,658 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/29 3,000 3,296 Suffolk County NY GO 5.000% 5/15/26 (4) 5,770 6,699 Suffolk County NY Judicial Facilities Agency Lease Revenue (H. Lee Dennison Building) 5.000% 11/1/33 7,900 8,526 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.000% 6/1/32 2,675 2,858 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.250% 6/1/37 3,300 3,541 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/30 5,000 5,624 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/33 5,000 5,536 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/34 6,000 6,591 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/41 7,000 7,583 Tompkins County NY Development Corp. Revenue (Ithaca College) 5.000% 7/1/32 1,555 1,749 Tompkins County NY Development Corp. Revenue (Ithaca College) 5.000% 7/1/33 1,605 1,795 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 7,130 7,884 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 5/15/18 (Prere.) 10,000 10,508 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/23 390 450 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/24 4,000 4,706 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/25 2,000 2,300 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 2,000 2,299 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 10,000 11,605 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 500 595 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 6,400 7,355 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/27 925 1,092 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 2,500 2,868 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 600 704 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 725 848 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 500 582 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 2,175 2,598 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 6,990 8,029 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 3,000 3,530 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 2,750 3,265 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 2,000 2,294 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 1,500 1,759 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/34 3,000 3,501 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/36 2,500 2,856 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/36 5,000 5,748 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 2,500 2,850 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 5,000 5,755 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/38 3,000 3,450 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/40 1,000 1,130 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/41 7,500 8,563 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/42 4,600 5,273 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/45 4,000 4,610 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/23 1,000 1,161 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/24 1,000 1,169 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/25 1,000 1,178 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/26 1,000 1,172 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/27 1,600 1,863 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/28 1,000 1,156 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,650 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 4,019 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,620 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/27 3,000 3,604 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/28 10,000 12,081 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 7,000 8,199 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 10,000 11,683 Utility Debt Securitization uthority New York Revenue 5.000% 12/15/31 7,000 8,173 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 9,650 11,215 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 7,755 9,051 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 3,150 3,646 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 5,130 5,917 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/36 23,700 27,360 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/41 27,400 31,325 Westchester County NY GO 5.000% 7/1/17 9,280 9,419 Westchester County NY GO 5.000% 7/1/17 (ETM) 860 873 Westchester County NY GO 5.000% 7/1/17 (ETM) 200 203 Westchester County NY GO 5.000% 1/1/21 1,550 1,767 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/20 (Prere.) 85 99 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/20 (Prere.) 1,865 2,187 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 2,500 2,858 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/25 1,810 1,992 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 15 17 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 235 259 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 3.000% 1/1/18 900 913 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/28 1,350 1,478 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/34 1,555 1,657 Westchester County NY Local Development Corp. Revenue (Pace University) 5.000% 5/1/34 1,500 1,581 Westchester County NY Local Development Corp. Revenue (Pace University) 5.500% 5/1/42 5,750 6,220 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/27 1,000 1,109 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/28 1,000 1,103 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/29 1,000 1,095 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/34 2,500 2,683 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/46 15,495 16,353 Yonkers NY GO 5.000% 10/1/20 1,000 1,114 Yonkers NY GO 5.000% 3/15/22 (4) 1,600 1,800 Yonkers NY GO 5.000% 3/15/23 (4) 1,250 1,402 Yonkers NY GO 5.000% 3/15/25 (4) 1,000 1,109 Guam (0.0%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/29 1,000 1,097 Puerto Rico (0.0%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 1,091 Total Tax-Exempt Municipal Bonds (Cost $3,848,098) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $18,189,000, representing 0.5% of net assets. 2 Securities with a value of $409,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT  Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 3,989,816 — Futures Contracts—Assets 1 111 — — Futures Contracts—Liabilities 1 (35) — — Total 76 3,989,816 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2017 508 109,934 (31) 5-Year U.S. Treasury Note June 2017 (681) (80,156) 61 Ultra 10-Year U.S. Treasury Note June 2017 (166) (22,234) 16 10-Year U.S. Treasury Note June 2017 (146) (18,188) 18 30-Year U.S. Treasury Bond June 2017 113 17,137 (4) Ultra Long U.S. Treasury Bond June 2017 42 6,795 1 61 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2017, the cost of investment securities for tax purposes was $3,850,044,000. Net unrealized appreciation of investment securities for tax purposes was $139,772,000, consisting of unrealized gains of $166,089,000 on securities that had risen in value since their purchase and $26,317,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW YORK TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW YORK TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 VANGUARD NEW YORK TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 17, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
